Title: From Thomas Jefferson to William Henry Harrison, 16 January 1807
From: Jefferson, Thomas,Madison, James
To: Harrison, William Henry



January 16, 1807

Thomas Jefferson, President of the United States of America,To all who shall see these presents, Greeting:
Know ye, That reposing special Trust and Confidence in the Patriotism, Integrity and Abilities of William Henry Harrison, of the Indiana Territory, I have nominated, and by and with the advice and consent of the Senate do appoint him Governor in and over the said Indiana Territory; and do authorize and empower him to execute and fulfil the duties of that office according to Law; and to Have and to Hold the said office, with all the powers, privileges and emoluments to the same of right appertaining unto him the said William Henry Harrison for the term of three years from the date hereof unless the President of the United States for the time being, should be pleased sooner to revoke and determine this Commission.
L. SIn Testimony whereof, I have caused these Letters to be made patent, and the seal of the United States to be hereunto affixed.  Given under my hand at the City of Washington, the Sixteenth day of January in the year of our Lord one thousand Eight hundred and Seven; and of the Independence of the United States of America, the Thirty first.

Th: JeffersonBy the President,James Madison Secretary of State


